Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 15, 2018

The Court of Appeals hereby passes the following order:

A19A0498. MICHAEL ANTHONY MAJOR v. THE STATE.

      In 2009, Michael Anthony Major pleaded guilty to armed robbery and other
crimes. In 2018, he filed a motion for an evidentiary hearing and a “motion for out-of-
time appeal of guilty plea.” In a single order, entered on May 18, 2018, the trial court
denied both motions. On June 21, 2018, Major filed a notice of appeal. We, however,
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Major’s notice of appeal is untimely, as it
was filed 34 days after entry of the order he seeks to appeal. Consequently, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/15/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.